Citation Nr: 1040160	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-00 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an effective date earlier than September 27, 
2004, for the award of service connection for chronic sciatica 
with L2-L3 radiculopathy.

2.	Entitlement to an effective date earlier than September 27, 
2004, for the award of service connection for cervical 
degenerative arthritis with radiculopathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Procedural History

In an October 2009 decision, the Board denied the Veteran's claim 
for an earlier effective date.  The Veteran appealed the Board's 
October 2009 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a May 2010 order, the Court granted 
a Joint Motion for Remand, vacating the Board's October 2009 
decision and remanding the matter to the Board for additional 
consideration.  Pursuant to the Court's May 2010 order, this 
matter is once again before the Board.


FINDINGS OF FACT

1.	Granting all reasonable doubt in the Veteran's favor, the 
competent evidence of record demonstrates symptoms of sciatica 
with radiculopathy as of October 29, 2003.

2.	Neither a formal nor informal claim of entitlement to service 
connection for a cervical spine disorder was received prior to 
September 27, 2004. 


CONCLUSIONS OF LAW

1.	The criteria for an effective date of October 29, 2003, but no 
earlier, have been met for the assignment of a 20 percent 
evaluation for sciatica with L2-L3 radiculopathy.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.400(o) (2009).

2.	The criteria for an effective date prior to September 27, 
2004, for the award of service connection for degenerative 
arthritis of the cervical spine with radiculopathy have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400(b)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002).   38 C.F.R. § 3.159 (2008).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).

In the instant case, the Veteran's claims for an earlier 
effective date is a "downstream" issue in that it arose from 
the initial grant of service connection.  Where service 
connection has been granted and the initial rating and effective 
date have been assigned, the claim of service connection has been 
more than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required, because the 
purpose that the notice was intended to serve has been fulfilled.  
Once an appellant disagrees with an initial determination, other 
provisions apply to the remainder of the adjudicative process, 
particularly those pertaining to the duty to assist and issuance 
of rating decisions and statements of the case.  See 38 U.S.C.A. 
§§ 5103A, 7105(d) (West 2002); 38 C.F.R. §§ 3.159(c), 19.29 
(2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In the instant case, November 2004, March 2006 and April 2008 
VCAA letters advised the Veteran of the evidence and information 
required to substantiate the claim on appeal.  In this regard, 
the Board observes the March 2006 and April 2008 notice letters 
informed the Veteran that that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and advised him on how each are 
determined.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

In light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  All 
post-service VA and private treatment records identified by the 
Veteran have also been obtained and associated with the claims 
file.  The Veteran has not identified any additional records 
pertaining to the issues on appeal.  Therefore, VA's duty to 
assist the Veteran in locating additional records has been 
satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2009); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Analysis

I.	Sciatica with L2-L3 Radiculopathy

The Veteran seeks an effective date earlier than September 27, 
2004, for the grant of the award of service connection for 
sciatica with L2-L3 radiculopathy.  Initially, a review of the 
claims file reveals VA received a claim on September 27, 2004, in 
which the Veteran requested "re-evaluation of [his] medical 
condition...."  At the time, the Veteran was service-connected for 
a psychophysiological musculoskeletal reaction with arthralgia of 
the low back.  See May 1974 rating decision.  Further, following 
a claim for increase, a September 1979 rating decision denied an 
increased evaluation for his "back condition", relying on a 
July 1979 VA examination report which diagnosed chronic lumbar 
strain.  At the time of the Veteran's September 2004 claim, 
service connection had been established for a lumbar spine 
disorder.  

Pursuant to applicable rating criteria, objective neurologic 
abnormalities associated with a lumbar spine disability are to be 
separately evaluated under the appropriate diagnostic code.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2009).  As the Veteran's 
sciatica is associated with his service-connected lumbar spine 
disorder, the Veteran's September 2004 claim represents a claim 
for increase with respect to the award of service connection for 
sciatica with L2-L3 radiculopathy.  Id.  

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

An exception to the general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the date 
of receipt of the claim for increased compensation.  38 C.F.R. § 
3.400(o)(2).  Under those circumstances, the effective date of 
the award is the earliest date at which it was ascertainable that 
an increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(0)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The 
question of when an increase in disability is factually 
ascertainable is answered by the Board based on the evidence in a 
Veteran's VA claims folder.  "Evidence in a claimant's file which 
demonstrates that an increase in disability was 'ascertainable' 
up to one year prior to the claimant's submission of a 'claim' 
for VA compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. Derwinski, 
3 Vet. App. 129, 135 (1992).

Upon review of the evidence of record, the Board finds that an 
effective date of October 29, 2003, but not earlier, is warranted 
for the award of service connection for sciatica with L2-L3 
radiculopathy.  In this regard, the record indicates the Veteran 
telephoned his private physician on October 28, 2003, leaving a 
message complaining of back pain.  A treatment record dated 
October 29, 2003, notes the Veteran was in "obvious 
discomfort," lying on his right side on the exam table.  
Significantly, while the October 29, 2003, private treatment 
record does not provide a diagnosis of sciatica, it does note 
that a straight leg-raise test increased the Veteran's discomfort 
in the left posterior thigh.  

Resolving all doubt in favor of the Veteran, the Board finds that 
the October 29, 2003, private treatment record represents the 
earliest it is factually ascertainable that the Veteran suffered 
from sciatica with L2-L3 radiculopathy associated with his 
previously service-connected lumbar spine disorder, based on the 
findings of the straight leg-raise testing.  As the Veteran's 
claim for increase was received within one year of the October 
29, 2003, private treatment record, an effective date for 
sciatica with L2-L3 radiculopathy is warranted as of this date.  
See 38 C.F.R. § 3.400(o)(2).

As a final note, in assigning an effective date of October 29, 
2003, the Board again acknowledges the Veteran telephoned his 
private physician on October 28, 2003, complaining of back pain.  
However, the Board observes that payment of monetary benefits 
based on increased awards of compensation may not be made for any 
period prior to the first day of the calendar month following the 
month in which the award became effect.  38 C.F.R. § 3.31 (2009).  
As such, assuming arguendo that the October 28, 2003, telephone 
message could be construed as indicating the Veteran then 
suffered from sciatica, there is no prejudice to the Veteran in 
assigning the effective date as determined above.  Id.

II.	Degenerative Arthritis of the Cervical Spine with 
Radiculopathy

The Veteran also seeks an effective date earlier than September 
27, 2004, for the grant of the award of service connection for 
degenerative arthritis of the cervical spine with radiculopathy.

Under governing law, the effective date for a grant of 
compensation will be the day following separation from active 
service, or the date entitlement arose if a claim is received 
within one year after separation from service.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2009).  
Otherwise, the effective date is the date of receipt of claim or 
date entitlement arose, whichever is later.  Id.  A claim or 
application is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).  Unless 
specifically provided, the effective date will be assigned on the 
basis of the facts as found.  38 C.F.R. § 3.400(a) (2009).

A review of the record indicates that neither the Veteran, nor 
his accredited representative, submitted any written 
correspondence which could be construed as a formal or informal 
claim of entitlement to service connection for a cervical spine 
disorder.  Rather, in September 2004, the Veteran submitted a 
claim requesting "re-evaluation of [his] medical condition...", 
which led to a December 2004 VA examination and the grant of 
service connection for degenerative arthritis of the cervical 
spine with radiculopathy.  

The Board acknowledges Veteran's assertion that his initial claim 
was intended to be for a back injury, and he thought he had 
previously been awarded service connection for this condition.  
See August 2005 notice of disagreement.  However, as discussed 
above, the Veteran was initially awarded service connection for 
psychophysiological musculoskeletal reaction with arthralgia of 
the low back.  See May 1974 rating decision.  Further, in denying 
an increased evaluation for the Veteran's back condition by 
rating decision dated September 1979, the RO relied on a July 
1979 VA examination report, which indicates the Veteran then 
complained of low back pain and noted a diagnosis of chronic low 
back strain.  There is no evidence to suggest the Veteran 
complained of, or was diagnosed with, a cervical spine disorder 
at the time either claim was filed.  

Furthermore, there is no evidence of record to suggest the 
Veteran intended to file a claim of service connection for a 
cervical spine disorder prior to the claim for increase received 
on September 27, 2004.  As such, the Board has determined that 
the Veteran's September 2004 claim represents an original claim 
for service connection with respect to a cervical spine disorder, 
and is not a claim for increase.  Therefore, the Board finds that 
an effective date prior to September 27, 2004, the date the 
Veteran's claim was received, is not warranted, as the Veteran 
did not file a claim for service connection for a cervical spine 
disorder prior to this date.  Thus, the Veteran's appeal must be 
denied.  See 38 C.F.R. § 3.400(b)(1).


ORDER

An effective date of October 29, 2003, but no earlier, for the 
award of service connection for sciatica with L2-L3 radiculopathy 
is granted.

An effective date prior to September 27, 2004, for the award of 
service connection for degenerative arthritis of the cervical 
spine with radiculopathy is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


